DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 4/27/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because every reference listed has been considered in a previously filed information disclosure statement.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 7/30/2021, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-14, 16, 18-23 and 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10/639,387, hereinafter ‘387. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16, and 25 of the instant application and claim 1 of ‘387 all recite the limitations of an ultraviolet device including an UV light source to emit UV light for disinfection of a target; an image sensor configured to acquire image data of the target during disinfection of the target; and a processor in communication with the UV device and the image sensor to communicate feedback to the operator during disinfection.

Claims 1-14, 16, 18-23 and 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/850,918, hereinafter ‘918. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16, and 25 of the instant application and claims 1, 10, and 19 of ‘918 all recite the limitations of an ultraviolet device including an UV light source to emit UV light for disinfection of a target; an image sensor configured to acquire image data of the target during disinfection of the target; and a processor in communication with the UV device and the image sensor to communicate feedback to the operator during disinfection.


Claims 1-14, 16, 18-23 and 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/898,235, hereinafter ‘235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16, and 25 of the instant application and claims 1, 17, and 24 of ‘235 all recite the limitations of an ultraviolet device including an UV light source to emit UV light for disinfection of a target; an image sensor configured to acquire image data of the target during disinfection of the target; and a processor in communication with the UV device and the image sensor to communicate feedback to the operator during disinfection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






Hanway Chang
August 6, 2021
/HC/           Examiner, Art Unit 2881                                                                                                                                                                                             
/NICOLE M IPPOLITO/           Primary Examiner, Art Unit 2881